DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5 February 2021 regarding the 35 USC 102 and 103 rejections have been considered but are moot as the amendment required the examiner to find a new reference.  Though well known in the art, for completeness, Tunzini was found to teach that open circuit faults are common faults.  
Further, as the claim only requires two transistors to be in parallel, the two parallel inverters comprises transistors that are inherently in parallel. 
Applicant’s amendment overcomes the Claim Objections and 35 USC 112 rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-5, 7, 8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi et al. (“Kinouchi”; US 2014/0077745), in view of Tunzini et al. (“Tunzini”; US 2012/0286744).
Regarding claim 1: Kinouchi discloses an electronic device, comprising a power stage to be connected to an inductive load (5, Fig. 1, the motor has inductors in it), including at least one first pair of power transistors (23a, 33a) connected to a terminal of a DC bus (21), and a control circuit (9) for said first pair of power transistors, the first pair of power transistors being disposed in parallel between said terminal of the DC bus and a first output to be connected to the inductive load (as shown in Fig. 1), at least one flyback diode (25a) connecting an opposite terminal of the DC bus (22) to the first output, the control circuit being configured to generate a pulsed control signal (paragraph 0021) for regulating current in the load and for detecting a failure of one of the first pair of power transistors (paragraph 0025), the control circuit being configured, during normal operation, in the absence of a failure of the first pair of power transistors, to send the control signal to a first one of the first pair of power transistors, while maintaining the a second one of said first pair of power transistors in an off-state (paragraph 0016 – the load 5 may be controlled by only inverter 1, implying the transistor 33a, in inverter 2, is in an off state);
wherein the control circuit being configured, in the event of the failure of the first one of the first pair of power transistors causing the first one of the first pair of power transistors to fail, to send the pulsed control signal to the second one of the first pair of power transistors (paragraph 0009).  

However, Tunzini discloses a failure resulting in the first one of a power transistor to remain in an open circuit (paragraph 0033).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the fault remedy of Kinouchi to apply to open circuit faults, as disclosed by Tunzini, in order to overcome a short circuit fault. 
Regarding claim 3: Kinouchi discloses a second pair of transistors (34a, 34b) connected in parallel between a second output (via 4) to be connected to the inductive load and the opposite terminal of the DC bus (22, via 32), at least one diode (35a) connecting the second output to the terminal of the DC bus, at 2Docket No. 523282USPreliminary Amendmentleast a first one of the second pair of power transistors being controlled by the control circuit in order to be in an on-state during normal operation (paragraph 0016).  
Regarding claim 4: Kinouchi discloses a second one of the second pair of transistors is controlled by the control circuit in order to be in an off-state during normal operation (paragraph 0016 – the load 5 may be controlled by only inverter 1, implying the transistor 34a, in inverter 2, is in an off state).  
Regarding claim 5: Kinouchi discloses the control circuit is configured, in the event of the failure of the first one of the second pair of transistors causing the first one of the second pair of transistors to remain in a fault, to control a second one of the second pair of transistors in order to saturate said second one of the second pair of 
Kinouchi does not explicitly disclose causing the first one of the second pair of power transistors to remain in an open circuit.
However, Tunzini discloses a failure resulting in the first one of a power transistor to remain in an open circuit (paragraph 0033).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the fault remedy of Kinouchi to apply to open circuit faults, as disclosed by Tunzini, in order to overcome a short circuit fault. 
Regarding claim 7: Kinouchi discloses two flyback diodes in parallel (25a, 25b).  
Regarding claim 8: Kinouchi discloses two diodes (35a, 35b) in parallel connecting the second output to the terminal of the DC bus.  
Regarding claim 10: Kinouchi discloses the pulsed control signal being a PWM (Pulse Width Modulation) control signal (paragraph 0021).  
Regarding claim 12: Kinouchi discloses a first one a second pair of transistors being held within a remaining branch and a second one of the second pair of transistors is formed by the seventh transistor that is in series with the diode.  
Regarding claim 13: Kinouchi discloses the transistors are IGBTs or MOSFETs (paragraph 0020).
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi and Tunzini as applied to claim 1, further in view of Franke (US 2011/0133677)
Regarding claim 11: Kinouchi discloses the first pair of power transistors, but does not explicitly disclose a power module comprising three branches in parallel, each branch comprising two transistors in series, and a seventh transistor in series with a diode, an assembly formed by the seventh transistor in series with the diode being connected in parallel with the three branches, the first pair of power transistors each being held within a respective branch.  
	However, Franke discloses a power module (412, Fig. 7) comprising three branches in parallel, each branch comprising two transistors in series, and a seventh transistor in series with a diode (in 714), an assembly formed by the seventh transistor in series with the diode being connected in parallel with the three branches, the first pair of power transistors each being held within a respective branch (as shown in Fig. 7).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the transistors of Kinouchi to be in the power module of Franke in order to effectively design a power module. 
	Regarding claim 16: Kinouchi discloses the first pair of power transistors are disposed in such way that a drain of a first transistor and a drain of a second transistor are directly connected to each other (via 21 and 31, which are directly connected to one another), but does not explicitly disclose a source of the first transistor and a source of the second transistor are directly connected to each other.
	However, Franke discloses a source (bottom terminal of top left transistor of 101) of the first transistor and a source (bottom terminal of top left transistor of 102) of the second transistor are directly connected to each other (via 107).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi and Tunzini as applied to claim 1, further in view of Judge (US 5,739,676).
Regarding claim 15: Kinouchi discloses the device, but does not explicitly disclose the device is an alternator regulator.
However, Judge discloses the device is an alternator regulator (30, Fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the device of Kinouchi to be an alternator in order to increase the applications.
Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 6: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the device of claim 6, specifically comprising:

Regarding claim 9: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the device of claim 9, specifically comprising:
the device is configured to operate in negative forcing mode when the current in the inductive load has to be rapidly cancelled for the purposes of the regulation, the negative forcing mode being a mode for inverting voltage at the terminals of the inductive load, and in which transistors of both the first pair of power transistors and the second pair of transistors are controlled in the off-state, in the context of the other components in the claim.
Regarding claim 14: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 14, specifically comprising:
maintaining, in the event of the failure of the first one of the first pair of power transistors causing the first one of the first pair of power transistors to remain in an open circuit, a first one of the second pair of transistors is in the off- state; and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SEAN GUGGER/           Primary Examiner, Art Unit 2832